Case 1:20-cv-01006-GHW Document 128-27 Filed 07/23/21 Page 1 of 2




                EXHIBIT "AA"
   Case 1:20-cv-01006-GHW Document 128-27 Filed 07/23/21 Page 2 of 2




   [ft

                                  Yuanda USA Corporation
 Yuanda Group                  36 W Randolph, St Suite 600, Chicago, Illinois 60601
                          Tel: (312) 938-8800                    Fax: (312) 938-8802
                          E-matl;inter@yuarsda.com,cn           Web: www.yuanda.com.cn


                                                                                           June 28th, 2019

To: Whitestorie Construction Corp. (Whitestone)

Attention; Steven Grzic



Re; Non-conforming Yuanda's Fabrication of the WT-3 Clerestory Structure Components Issues

Dear Sirs,

Regarding Sciame's decision of rejecting as non-conforming Yuanda's fabrication of the WT-3

Clerestory   structural    components,      and   the requirement of having         Yuanda to   bear relevant

responsibilities caused by that, Yuanda doesn't think it is appropriate.




All the time, Yuanda's further development of design had been performed strictly according to

specifications and drawings, and Yuanda had been working per the instructions from Whitestone and

the Architect The same is also true for the WT-3 Clerestory structural components, As everyone

knows, that part of drawings were reviewed and approved on Feb 23, 2015. Yuanda also carried out

the following fabrication work under the direction of Whitestone, and then Whitestone completed the

follow-up installation work in December of 2016,



However, on January 30, 2017, Sciame suddenly and without warning revised the design standard of

the deformation of roof beams, and instructed Yuanda to change and revise the work that had already

been completed, which was impossible to accomplish. In the whole process, Yuanda has not made

any mistakes, nor can Yuanda bear this responsibility.



 However, if Sciame insists on the modification and Yuanda is provided with corresponding cost, then

Yuanda is willing to cooperate with Whitestone to complete the relevant remedial work.



Truly,


  h
 Feng hu
         2U
 President
                                                                                                      PLAINTIFF'S
Yuanda USA Corporation
                                                          i/i



                                                                                                G
                                                                                                        EXHIBIT
                                                                                                        /(p
                                                                                                                    )
